                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                             No. 5:19-CV-327-FL

    MANUEL TORRES,                                      )
                                                        )
                          Plaintiff,                    )
                                                        )
         v.                                             )                         ORDER
                                                        )
    TRACY LYNN CARTER, in his official                  )
    Capacity as Lee County Sheriff; TOWN                )
    OF SILER CITY, NORTH CAROLINA;                      )
    and TOWN OF APEX, NORTH                             )
    CAROLINA,                                           )
                                                        )
                          Defendants.1                  )


         The court has been advised that the parties have settled all matters in controversy among

them. Therefore, this matter is DISMISSED subject to the right of any party to file a motion to

reopen the case should settlement not be consummated within 45 days hereof. The parties are

directed to file their Stipulation of Dismissal with Prejudice on or before October 31, 2020.

         As there appears to be no further reason at this time to maintain the file as an open one for

statistical purposes, this case is removed from the active docket. Nevertheless, the case remains

open for the limited purpose of adjudicating the motion for attorney fees (DE 59) filed on August

25, 2020, by former defendant Nighthawk Company Police, LLC, which motion remains pending

and will be addressed by separate order and judgment solely on the issue of attorney fees.




1
        The court constructively has amended the caption of this order to reflect dismissal of former defendant
Nighthawk Company Police, LLC, on August 19, 2020. A pending motion for attorney fees by that former
defendant is addressed in further detail herein.



              Case 5:19-cv-00327-FL Document 64 Filed 09/17/20 Page 1 of 2
SO ORDERED, this 17th day of September, 2020.



                                 _____________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge




  Case 5:19-cv-00327-FL Document 64 Filed 09/17/20 Page 2 of 2
